Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/25/2021 has been entered into record.  Claims 1, 7-12, 17-18, 40-41, 48, 50, 53-55 and 57 have been amended.  Claims 2-6, 13-16, 19-39, 42-47, 51-52 and 58-68 have been cancelled.  Claims 1, 7-12, 17-18, 40-41, 48-50 and 53-57.

Response to Arguments
Regarding to claim 55 object because of minor informalities, Examiner withdraws said objection due to proper amendment to the claim.
Regarding to claims 1, 7-12, 17-18, 40-41, 48-50 and 53-68 rejected under 35 USC 112 b, Applicant argued on 14
“The Office Action rejects claims 1, 7-12, 17-18, 40-41, 48-50, 53-68 under 35 U.S.C. §112, second paragraph, as allegedly being indefinite based on interpretations under 35 U.S.C. §112, sixth paragraph. Specifically, the Office Action asserts that terms such as “unit” recited in claims are allegedly non-structural terms, and thus invoke interpretations under 35 U.S.C. §112, sixth paragraph, as means-plus function claims.
By this Amendment, the claims are amended to replace alleged non-structural terms (e.g., unit) with a structural term “circuitry” only for further ensuring that the claims are not subjected to interpretations under 35 U.S.C. 112(f). Pursuant to Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004), “circuitry” and “circuit” are examples of structural terms that have been found not to invoke 35 U.S.C. §112, sixth paragraph. See MPEP §2181.1. A.
The amendment is supported by the specification at least at paragraphs [0042] and [0043] relating to FIG. 1 describing a street information processing system comprising CPU, ROM, RAM, and APGA, which are well-known circuitry.
Accordingly, withdrawal of the interpretations under 35 U.S.C. §112, sixth paragraph, is respectfully requested. Consequently, withdrawal of the rejection under 35 U.S.C. §112, second paragraph, is also respectfully requested”.
Examiner agreed with Applicant.  The claims are no longer interpreted under 35 USC 112 sixth paragraph.
 Paragraph [0037-0039] and figure 1of the application publication, the client contains a central processing unit (CPU), a read only memory (ROM) and a random access memory (RAM) for storing application programs and data for the CPU to execute processing, and the like. The processing unit A-0 causes the CPU to execute an application program stored in the ROM (not illustrated) using the RAM (not illustrated) to realize the street information collection unit A-1, the street information simple analysis unit A-2, the street information cooperation control unit A-3, the external cooperation control unit A-5, and the street information presentation processing unit A-6.  The module A1-A6 performed function required by the claim.
Paragraph [0042-0043] and figure 1 of the application publication, the server contains a central processing unit (CPU), a read only memory (ROM) and a random access memory (RAM) for storing application programs and data for the CPU to execute processing, and the like. The processing unit B-0 causes the CPU to execute an application program stored in the ROM (not illustrated) using the RAM (not illustrated) to realize the device position information acquisition 
Regarding to claims 1, 7-12, 17-18, 40-41, 48-50 and 53-57 rejected under 35 USC 103, Examiner withdraws said rejections because Applicant has incorporated allowable subjected matters into independent claims 1, 17, 41 and 54 as explaining on page 15 of the remark.
“By this Amendment, independent claim 1 is amended by incorporating the allowable subject matter of dependent claim 12 and intervening claims 10 and 11; claim 17 is amended in independent form including the subject matter of claim 1; claim 41 is amended in independent form including the subject matter of claims 1, 10, and 40; and claim 54 is amended in independent form including the subject matter of claim 1 and claim 53. Claims 58-68 are canceled without prejudice to or disclaimer of the subject matter recited therein.  In view of the above, Applicant respectfully submits that independent claims 1, 17, 41, and 54 are allowable. The dependent claims are therefore also allowable by virtue of their dependencies, as well as for the additional distinguishing features that they recite. Accordingly, reconsideration and withdrawal of the rejections are respectfully requested”
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Abstract – delete the last line “Figure 1”.
Claim 1 
Line 15 – [[a]]the client;
Line 16 – determine one or more clients, from among [[a]]the
Claim 17, 41 and 54
Line 11 – analyze the street information transmitted by [[a]]the client
Line 12 – determine one or more clients, from among [[a]]the plurality of clients, for providing
Claim 54
Line 28 – the serve circuitry determine [[a]]the client
Line 35 - [[load]]road, a toll of [[a]]the toll road
Claims 10-12 are canceled.  Remove all claims 10-11 contents.  Change the claims 10-12 from (Currently Amended) to (Canceled).
Authorization for this examiner's amendment was given in an interview with Kevin Davis (Registration number 64667) on 03/26/2021.

Allowable Subject Matter
Claims 1, 7-9, 17-18, 40-41, 48-50 and 53-57 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter.   
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 1, the prior art does not teach or suggest the claimed invention having “accumulate the external server information together with an acquisition time when the external server information has been acquired, and external server identification information for identifying the external server”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 7-9, 18, 40, 48-50 and 53-57, the claims have been found allowable due to their dependencies to claim 1 above.
Regarding claims 17, the prior art does not teach or suggest the claimed invention having “wherein the server transmits some or all, except the external server identification information, of the information accumulated together with the external server identification information, to the one or more clients”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 41, the prior art does not teach or suggest the claimed invention having “acquire evacuation guidance information and announce information for the disaster provided from the external server according to the analysis result and the server identification information transmitted to the external server.”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 54, the prior art does not teach or suggest the claimed invention having “acquire, when the course map includes a toll load, a toll of the-a_toll road from the external server, based on the one or the plurality of created course maps and the traffic information related to each of the course maps, and provides provide the acquired toll as the information determined based on the analysis result, wherein the client circuitry causes the user terminal to output the toll transmitted from the server, as at least either an image or a voice”, and a combination of other limitations thereof as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862